Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 09/09/2020.
	Currently, claims 1-20 are pending.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Matsuchita (US 2016/0071939 published 03/10/2016).  
As to claim 1, Matsuchita shows a semiconductor device in Fig. 6 (note here that this embodiment in Fig. 6 has several like parts to previous parent embodiments in the reference and the office will make reference to where such parts are introduced unless they are re-introduced for Fig. 6 itself; [0036] noting like parts carrying over for Fig. 6; note also that in the alternate it appears likely that Fig. 1 itself can likely meet the formal terms of the claim as of now although Fig. 6 is arguably closer to what the applicant intends, still the office encourages the applicant to ensure any claims in forthcoming replies is distinguished from all embodiments in this reference), comprising: 
a first electrode (see source electrode 18; [0037]); 
a second electrode (see drain electrode 17; [0036]); 
a third electrode (see gate electrode 19; [0019] originally introducing the part and it carrying over), a position of the third electrode in a first direction (left to right in a general sort of direction here where there is variability built into this manner of phrasing the term allowing for varying the diagonality of the overall direction somewhat, as appears to be intended by the drafting here; note for claim 13 below the office will alter this designation a slight bit) being between a position of the first electrode in the first direction and a position of the second electrode in the first direction, the first direction being from the first electrode toward the second electrode (left to right from 18 to 17); and 
a nitride member, the nitride member including a first nitride layer including Aix1Ga1-x1N (0 < x1 < 1) (see channel/buffer layer 12 of GaN; [0020]), the first nitride layer including a first partial region, a second partial region, and a third partial region, a direction from the first partial region toward the first electrode being along a second direction crossing the first 
a second nitride layer including AIx2Ga1-x2N (x1 < x2 < 1) (see barrier layer 14 of AlGaN; [0021] introducing the part carrying over), 
the first electrode including a first conductive portion (note the bottom rightmost 18a part of 18 protruding downwards in the overhead view of Fig. 6A), a second conductive portion (note the middle rightmost part of 18 protruding downwards in the overhead view of Fig. 6a), a third conductive portion (note here several viable candidate conductive portions but the office will designate the portion that is, if a standard grid is applied to all the portions the portion at the 4th row down and the 5th column over in the top down view of Fig. 6a, which is protruding downwards as part of 18), and a first conductive layer (note the top part of the overall structure being a general first conductive layer near where 18 is actually pointing in Fig. 6B) (the applicant will note here as an aside that there are many designations of these portions that will meet the claim terms and these are just some used for the purposes of this rejection, it is suggested to be sure to amend around all possible designations of these parts in any reply), 
the first conductive portion, the second conductive portion, the third conductive portion, and a portion of the second nitride layer being between the first partial region and the first conductive layer in the second direction (note the first partial region is the region of 12 under the part 18 and all the first, second and third portions designated above, along with a portion of layer 14 under 18 are all between that first partial region and the first conductive layer that is the part of 18 up top making a top layer), 

a position in the first direction of the first conductive portion being between a position in the first direction of the third conductive portion and the position in the first direction of the third electrode (note the positions of the parts designated above have the first conductive portion generally between the position of the third conductive portion and the gate electrode although not “directly between in a straight line in the exact left-right”, so to speak, but still “between” in the general left-right direction, which appears to be what the applicant means here so that the claim is generic to the various species disclosed in the specification and drawings), 
a position in the first direction of the second conductive portion being between the position in the first direction of the third conductive portion and the position in the first direction of the third electrode (note the positions of the parts designated above have the second conductive portion generally between the position of the third conductive portion and the gate electrode although not “directly between in a straight line in the exact left-right”, so to speak, but still “between” in the general left-right direction, which appears to be what the applicant means here so that the claim is generic to the various species disclosed in the specification and drawings), 
the second nitride layer including a first region between the first conductive portion and the second conductive portion (note there is part of layer 14 between the above designated portions for first and second conductive portions, in the top down view).  


As to claim 2, Matsuchita shows a device wherein the first conductive portion, the second conductive portion, and the third conductive portion are not electrically connected to a conductive member other than the first conductive layer (note it appears that all the first, second and third conductive portions are all only electrically connected to 18, in a manner of speaking, as appears to be intended by the applicant, even though the applicant themselves seem to have set forth an embodiment that would have these portions electrically connected through the 2DEG to other hypothetical conductive members, say the drain electrode etc. but the office somewhat knows what the applicant is trying to claim it seems).

As to claim 3, Matsuchita shows a device wherein an other conductive member that contacts a region between the first nitride layer and the second nitride layer is not provided between the first conductive portion and the third electrode nor between the second conductive portion and the third electrode (here the office notes that as far as the office can tell this odd drafted claim appears to be trying to say that there is no conductive member that contacts a region between first nitride layer and the second nitride layer provided between the first conductive portion and the gate electrode and also there is no such conductive member between the second conductive portion and the third electrode, and this appears to be the case in Matsuchita).

As to claim 4, Matsuchita shows a device wherein the first conductive portion, the second conductive portion, and the third conductive portion are island-like (note that the first, second and third conductive portions are all island-like).  

As to claim 5, Matsuchita shows a device wherein the first partial region includes a first side surface, the first side surface crosses a third direction crossing a plane including the first and second directions, and the first conductive portion contacts the first side surface (note the first partial region of layer 12 under 18 has a side surface facing into the page that is facing the first conductive portion designated above and note further that this side surface crosses a direction into the page in Fig. 6B which is up/down in Fig. 6A’s view, and note that direction crosses a plane made of the Left-right direction and the up-down direction in Fig. 6B’s view).  

As to claim 6, Matsuchita shows a device wherein the portion of the second nitride layer includes a second side surface, the second side surface crosses a third direction crossing a plane including the first and second directions, and the first conductive portion contacts the second side surface (note that the portion of 14 noted above as the portion of the second nitride layer here is noted to include a second side surface such that that second side surface crosses the into/out of the page direction in Fig. 6B, which itself crosses a plane including the left-right directions in Fig. 6B’s view, and the first conductive portion noted above contacts that second side surface).

As to claim 7, Matsuchita shows a device wherein the nitride member further includes a third nitride layer including Alx3Ga1-x3N (x2 < x3 <= 1) (see the spacer AlN layer 13; [0021] 

As to claim 8, Matsuchita shows a device wherein the third nitride layer includes a third side surface, the third side surface crosses a third direction crossing a plane including the first and second directions (note layer 13 has a side surface that crosses the into the page/out of the page direction in Fig. 6B, which direction itself crosses a plane including the left-right direction and up/down directions in Fig. 6B’s view), and the first conductive portion contacts the third side surface (note that this side surface is designated right at the first conductive portion such that the first conductive portion contacts the third side surface).

As to claim 9, Matsuchita shows a device wherein the first partial region includes a first surface crossing the first direction, a position of the first surface in the first direction is between the position of the third conductive portion in the first direction and the position of the third electrode in the first direction (note the first partial region of layer 12 under 18 has a first surface that crosses the left-right direction, where the position of the first surface in the left-right direction is between, though perhaps not “directly between in the exact left-right direction” so to speak, the position of the third conductive portion noted above in the left-right direction and the position of the gate electrode in the left-right direction, note this surface is 

As to claim 10, Matsuchita shows a device wherein the portion of the second nitride layer includes a second surface crossing the first direction (note the portion of the second nitride layer designated above includes a second surface that crosses the left-right direction, where this surface is right next to the third conductive portion), a position of the second surface in the first direction is between the position of the third conductive portion in the first direction and the position of the third electrode in the first direction (note the position of this surface in the left-right direction is between, though perhaps not “directly between in the exact left-right direction”, the position of the third conductive portion in the left-right direction, and the position of the gate electrode in the left-right direction), and the third conductive portion contacts the second surface (note the third conductive portion contacts the second surface as it is right beside it).  

As to claim 11, Matsuchita shows a device wherein the nitride member further includes a third nitride layer including Alx3Ga1-x3N (x2 < x3 < 1) (see the AlN spacer layer 13 noted above) the third nitride layer is between the first nitride layer and the second nitride layer (see 13 between 12 and 14), the first conductive portion, the second conductive portion, and the third conductive portion extend through the third nitride layer in the second direction (see the first, second and third conductive portions extending through 13 in the up/down direction of Fig. 6B), the third nitride layer includes a third surface crossing the first direction (note a surface of 13 that crosses the left-right direction and which is right nearby to the third conductive portion), a position of the third surface in the first direction is between the position of the third 


As to claim 12, Matsuchita shows a device wherein a position in a third direction of a third-direction center of the third conductive portion is between a position in the third direction of a third-direction center of the first conductive portion and a position in the third direction of a third-direction center of the second conductive portion (here the office notes that the applicant appears to be talking about the center position of the third conductive portion being between, although not necessarily directly between, the center position of the first conductive portion and the center position of the second conductive portion in the “third direction” meaning basically the overall up/down direction in the Fig. 6A overhead orientation, where all of the centers are designated with respect to the third direction), and the third direction crosses a plane including the first and second directions (note the third direction is generally into/out of the page in Fig. 6B, which crosses a plane made by the left-right and up-down directions in Fig. 6B’s orientation).  

As to claim 13, Matsuchita shows a device wherein a direction from the third conductive portion toward the first conductive portion is along the first direction (here the office notes that the claim appears to be drafted to allow for the overall direction from the third conductive 

As to claim 14, Matsuchita shows a device wherein the first electrode further includes a fourth conductive portion electrically connected to the first conductive layer (here if there is a standard grid applied to the portions 18a that poke down from overall top layer part of 18 then the office will designate the one on the 5th row down and the fifth column over in the top down view of Fig. 6A as the “fourth conductive portion”), the fourth conductive portion is between the first partial region and the first conductive layer in the second direction (note the overall first partial region of 12 has the newly designated fourth conductive layer between it and the overall first conductive layer that is the top layer of 18 up top), a position in the first direction of the first conductive portion is between a position in the first direction of the fourth conductive portion and the position in the first direction of the third electrode (here the first conductive portion has a position that is generally between, in the left-right direction of Fig. 6A, the newly designated fourth conductive portion and the gate electrode), a position in the first direction of the second conductive portion is between the position in the first direction of the fourth 

As to claims 16-19 the office notes here that the claims appear to just be flip mirroring the designations of parts for the drain side of the device over near part 17/17a and the parts of 12/14 nearby (flipped and mirrored from the last clauses of claim 1), and then parts of layer 13 for claim 17 specifically (mirrored from claim 7), and then flip mirrored centers of portions for claim 18 (flipped and mirrored from claim 12), and then flipped and mirrored for claim 19 (flipped and mirrored from claim 13) and the office here notes flipped and mirrored designations for the drain sides as were made above for the source side.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuchita (US 2016/0071939 published 03/10/2016).
As to claim 15, Matsuchita shows the device as noted above, wherein the device is one wherein the first electrode includes a plurality of conductive portions, the plurality of conductive portions includes the first, second, third, and fourth conductive portions.  However Matsuchita fails to show the device explicitly being one where a pitch along the first direction of the plurality of conductive portions is 3.5 um or less (here the office notes that the reference is just silent as to the exact dimensions, and although one of skill in the art would likely appreciate from this disclosure a device with a left-right pitch between parts 18a designated above for the first, second and third conductive portions being less than 3.5 um the office will here treat this as being not explicitly shown).  

The office takes official notice of HEMT devices with source electrodes made with a total left-right width of 1 or 2 um total width or less, being old and well known in the art prior to the year 2016.  



The office notes further that once the overall source electrode part has a left-right width of 1 to 2 um or less then the pitch between the parts designated above will be 3.5 um or less (here less).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuchita (US 2016/0071939 published 03/10/2016) further in view of Saito et al. (“Saito” US 2016/0043187 published 02/11/2016).
As to claim 20, Matsuchita shows the device as related for claim 1 above, but fails to show the device being one explicitly wherein a direction from the third electrode toward a portion of the first nitride layer is along the first direction (although the office notes that the designations of the first direction or the “alongness” might be stretched, due to the broad drafting, to have this feature be considered to be shown in Matsuchita, it appears the applicant intends for this to be reciting a recessed gate embodiment so the office will here just treat this as a not yet shown part and address that subject matter directly).



It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the recessed gate design for the gate as taught by Saito to have made a recessed gate for the Matsuchita device with the motivation of making a normally off device (note the point is to make a normally off device [0123]).


Conclusion
The office notes here that US 2007/0132037 and US 20140264379 and US 8592871 and US 20120223317 and US 20110079822 and US 20080217625 and US 2016/0043187 and US 20190326404 could be argued to be slightly better references for some of the types of claims the applicant is attempting (and some species variations), although they all show in general what the applicant is trying to claim.  Overall the office recommends for the applicant to go ahead and ensure to have distinguished over all such references solidly in order to more quickly obtain a patent.  The office notes further that as in other cases like this one for this applicant the tightening up of various language like the directions the portions, the layers, etc. etc. can all assist in distinguishing from the various references although at present the office is not sure how the applicant would want to proceed.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891